Citation Nr: 1107221	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, 
to include as secondary to service connected duodenal ulcer


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Veteran contends that he has irritable bowel syndrome that is 
secondary to his service-connected ulcer disorder and that 
symptoms of the disorder began in 1966 and have continued since 
then.  

Service treatment records show that the Veteran was diagnosed 
with and treated for a recurrent duodenal ulcer during active 
service.  Symptoms included vomiting and nausea, but no 
complaints of abdominal pain or loose bowel movements.  The 
Veteran was also treated for acute viral gastroenteritis during 
his active service.  A June 1969 admission notice for the VA 
Hospital in Buffalo notes that the Veteran had been treated for a 
stomach condition at Camp Kui Army Hospital in the Ryuku Islands 
in about January 1967 and at Lockborne Air Force Base Hospital in 
September 1968.

Post service VA treatment records show a history of 
diverticulitis, complaints of abdominal cramping after large 
meals followed by diarrhea that has been ongoing for some time, a 
differential diagnosis of irritable bowel syndrome, and 
depression secondary to chronic sudden onset of diarrhea.  An 
October 2008 VA treatment record notes that the Veteran had a 
history of a shrapnel injury to the abdomen during service with 
subsequent surgery and complained of frequent bowel movements 
since that time.  The physician stated that it was not clear if 
his frequent bowel movements were related to the shrapnel injury 
or to irritable bowel syndrome.  The Board notes that service 
treatment records do not document this alleged injury and the 
Veteran has not contended that his irritable bowel syndrome is 
related to a shrapnel injury.

Additionally, the Veteran, in an October 2009 statement submitted 
after the case was certified on appeal, requested VA to obtain an 
October 2009 statement prepared by his VA physician, which 
supports his contention that his irritable bowel syndrome is 
secondary to his service-connected irritable bowel syndrome. 

Finally, the Board notes that the Veteran was afforded a VA 
examination in October 2008 to determine if his irritable bowel 
syndrome is related to his duodenal ulcer.  The examiner opined 
that, "It is at least as likely as it is not that irritable 
syndrome is not secondary to ulcer."  The Board notes that the 
Veteran is entitled to prevail unless the preponderance of the 
evidence is against the claim.  Moreover, the examiner did not 
address whether the Veteran's irritable bowel syndrome was 
permanently worsened by his duodenal ulcer, nor did the examiner 
provide the rationale for the opinion.  Therefore, the opinion is 
not adequate for adjudication purposes.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to post-
service treatment of the Veteran's 
irritable bowel syndrome, to include any 
pertinent medical records from the 
Jamestown, NY VA Medical Center since 
April 2009.  In particular, the RO or 
the AMC should obtain a copy of the 
October 2009 VA record or statement 
referenced in the Veteran's October 2009 
statement in support of his claim.

2.	If the above development does not result 
in sufficient evidence to substantiate 
the Veteran's claim, he should be 
afforded a VA examination by a physician 
with sufficient expertise to determine 
the etiology of his irritable bowel 
syndrome.  The claims files must be 
provided to and reviewed by the examiner.  

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's irritable 
bowel syndrome is etiologically related 
to his active service or was caused or 
permanently worsened by his service-
connected duodenal ulcer disease.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.	The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he should 
be provided an appropriate supplemental 
statement of the case and given the 
requisite opportunity to respond.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


